Case 1:17-cr-00101-LEK Document 646 Filed 11/17/19 Page 1 of 2   PageID #: 5534




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “PRIVATE
          Plaintiff,                   ATTORNEY GENERAL
                                       ANTHONY WILLIAMS
         v.                            RESPONSE TO UNITED
                                       STATES RESPONSE TO
                                       ELEVENTH MOTION FOR
   ANTHONY T. WILLIAMS,                ORDER TO SHOW CAUSE;”
                                       DECLARATION OF COUNSEL;
          Defendant.                   EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE


    DEFENDANT’S “PRIVATE ATTORNEY GENERAL ANTHONY
    WILLIAMS RESPONSE TO UNITED STATES RESPONSE TO
      ELEVENTH MOTION FOR ORDER TO SHOW CAUSE”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “PRIVATE ATTORNEY GENERAL

   ANTHONY WILLIAMS RESPONSE TO UNITED STATES
Case 1:17-cr-00101-LEK Document 646 Filed 11/17/19 Page 2 of 2   PageID #: 5535




   RESPONSE TO ELEVENTH MOTION FOR ORDER TO SHOW

   CAUSE;” Declaration of Counsel and Exhibit “A.”

      Dated: November 17, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
